Citation Nr: 1549811	
Decision Date: 11/25/15    Archive Date: 12/03/15

DOCKET NO.  14-14 618	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort Harrison, Montana


THE ISSUES

1.  Whether new and material evidence has been received to reopen the Veteran's claim of entitlement to service connection for a low back condition.

2.  Whether new and material evidence has been received to reopen the Veteran's claim of entitlement to service connection for a right knee condition.

3.  Whether new and material evidence has been received to reopen the Veteran's claim of entitlement to service connection for a left knee condition.

4.  Entitlement to service connection for a low back condition.

5.  Entitlement to service connection for a right knee condition.

6.  Entitlement to service connection for a left knee condition.


REPRESENTATION

Veteran represented by:	Robert M. Kampfer, attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Jack S. Komperda, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1999 to January 2002.

This case is before the Board of Veterans' Appeals (Board) on appeal from a March 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Fort Harrison, Montana.  

In June 2015, the Veteran testified at a travel Board hearing before the undersigned Veterans Law Judge.  A transcript of the proceeding is included in the record.

The issue of entitlement to service connection for a low back condition is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).





FINDINGS OF FACT

1.  The claims for service connection for back and bilateral knee conditions were last denied in an August 2003 rating decision.  The Veteran did not submit new and material evidence within one year of that decision or initiate an appeal.  The decision became final.

2.  Evidence submitted since the August 2003 rating decision is not cumulative or redundant of other evidence previously of record, relates to an unestablished fact necessary to substantiate the claims, and raises a reasonable possibility of substantiating the claims of entitlement to service connection for back and bilateral knee conditions.

3.  The most probative evidence weighs against a finding that the Veteran's currently diagnosed bilateral knee disabilities are related to any aspect of his military service.


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen the claim of entitlement to service connection for a low back condition.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).

2.  New and material evidence has been received to reopen the claim of entitlement to service connection for a right knee condition.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).

3.  New and material evidence has been received to reopen the claim of entitlement to service connection for a left knee condition.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).

4.  The criteria for entitlement to service connection for a right knee condition have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2015).

5.  The criteria for entitlement to service connection for a left knee condition have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473   (2006).  The Veteran was given proper notice in a November 2012 letter.

The Veteran's claims file contains his service treatment records, military service records, as well as post-service medical treatment records, Social Security Administration records and statements from the Veteran.  The Veteran has not identified, and the record does not otherwise indicate, any additional relevant medical records that have not been obtained and associated with his file.  

The Veteran was afforded VA compensation examinations in March 2013 and May 2014 for his knees which are adequate to adjudicate his respective claims.  The Board finds that VA's duty to assist the Veteran with respect to obtaining a VA examination has been met.  38 C.F.R. § 3.159(c)(4).

The Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claims.

II.  New and Material Evidence

The Veteran seeks to reopen previously denied claims seeking service connection for a back and bilateral knee conditions.  

A decision of the RO becomes final and is not subject to revision on the same factual basis unless a notice of disagreement is filed within one year of the notice of decision.  38 U.S.C.A. §§ 7105; 38 C.F.R. §§ 20.302, 20.1103.  Board decisions are final when issued, unless reconsideration has been ordered or upon review by the Court of Appeals for Veterans Claims (Court).  See 38 C.F.R. § 20.1100(a).  A claim in which there is a final decision may be reopened and reconsidered only if new and material evidence is submitted with respect to that claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  In determining whether this low threshold is met, consideration need not be limited to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.
	
VA must review all of the evidence submitted since the last final decision on any basis in order to determine whether the claim may be reopened.  Evans v. Brown, 9 Vet. App. 273 (1996).  

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  

The Veteran's original claim seeking service connection for back and bilateral knee conditions was denied in a January 2002 rating decision because the evidence of record did not show he suffered from any diagnosed back or bilateral knee disabilities.  He did not appeal the denial of the claims and the decision became final.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.  

The Veteran sought to reopen his claims in April 2003, but he was denied reopening in an August 2003 rating decision because the evidence continued to show he did not have any diagnosed back or bilateral knee disabilities.  Evidence of record at the time of the last final decision includes the Veteran's service treatment records and post-service medical records. 

In October 2012, the Veteran submitted his current petition to reopen his service connection claims.  In support of his claim, he submitted a March 2010 private treatment record which notes that he was diagnosed with bilateral patellofemoral arthrosis.  Also included in the record are February 2013 VA x-ray reports which note the Veteran's lumbar spine had mild narrowing of the disc at L5-S1.  In April 2014, the Veteran was afforded a VA compensation examination for his spine where he was diagnosed with degenerative disc disease and intervertebral disc syndrome with underlying osteoarthritis of the thoracolumbar spine. 

As service connection for the Veteran's claims was denied because of a lack of a confirmed diagnosis of either a back or knee disabilities, the Board concludes that the newly submitted medical evidence showing the Veteran is now diagnosed with these respective conditions satisfies the low threshold requirement for new and material evidence.  See Shade, supra.  Accordingly, the Board finds that new and material evidence sufficient to reopen service connection for a back and bilateral knee conditions has been received, and the claims are reopened.

III.  Service Connection 

Having reopened the claim, the Board must now determine whether the reopened claims of entitlement to service connection for bilateral knee conditions may be granted on the merits, de novo.  The Veteran will not be prejudiced by the Board action in considering the matter because the RO previously reopened and reconsidered the claims on the merits in the April 2014 Statement of the Case.  Hickson v. Shinseki, 23 Vet. App. 394 (2010); Bernard v. Brown, 4 Vet. App. 384 (1993). 

Service connection may be granted for a disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. §§ 1110, 1131. Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

For chronic diseases listed in 38 C.F.R. § 3.309(a), including arthritis, the linkage element of service connection may also be established by demonstrating continuity of symptoms since service.  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed.Cir.2013).  38 C.F.R. § 3.307(a)(3) provides for presumptive service connection for chronic diseases that become manifest to a degree of 10 percent or more within one year from the date of separation from service. 

Notwithstanding the lack of evidence of disease or injury during service, service connection may still be granted if all of the evidence, including that pertinent to service, establishes that the disability was incurred in service.  See 38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503 (1992).

The Veteran is seeking service connection for bilateral knee conditions he claims he first sustained during active duty service. 

The Veteran's October 1998 enlistment examination report reflects normal clinical findings for his lower extremities, and no knee conditions were noted upon entry into service.

A review of the Veteran's service treatment records includes a February 2000 record which states the Veteran sustained a bilateral hyperextension injury to the knees secondary to an improper parachute fall.  The Veteran stated that he hurt both knees upon impact with the ground due to the improper parachute fall.  A physical examination revealed the Veteran had a normal gait, he had no varus or valgus deformity, a negative drawer test and no edema.  

In May 2001, the Veteran was treated for complaints of left knee pain with walking and sitting.  The Veteran stated he was diagnosed with anterior knee pain bilaterally when he was 14 years of age.  A physical examination was negative except for a pop when varus stress was applied.  The examiner diagnosed the Veteran with non-specific knee pain.  Service treatment records reflect the Veteran was referred for a physical therapy consultation for bilateral anterior knee pain.  

In his October 2001 expiration-term of service (ETS) Report of Medical History, the Veteran checked "yes" to a question asking whether he had a history of having a "trick" or locked knee.  His October 2001 Report of Medical Assessment notes bilateral knee pain since September 1999.  At the Veteran's pre-discharge examination in November 2001, he claimed a history of bilateral knee pain with periodic swelling.  However, the Veteran was not diagnosed with any knee condition.

Post-service private and VA treatment records reflect the Veteran was seen on several occasions with complaints of knee pain.  An October 2003 VA history and physical notes the Veteran underwent an x-ray of the knees in September which were reported as normal.  A July 2009 VA physical therapy consult notes x-rays of the Veteran's bilateral knees showed mild degenerative changes of the medial compartment of the tibiofemoral joint.  A March 2010 private treatment record notes a diagnosis of bilateral patellofemoral arthrosis.  A January 2011 VA orthopedic consult notes the Veteran was diagnosed with bilateral chondromalacia patella.  An October 2012 VA treatment record notes recent x-rays taken of the Veteran's knees showed arthritic changes.

Also included in the record are several examination reports from a private orthopedic doctor who treated the Veteran for his knees.  In many of these reports, the private doctor repeatedly documents his suggestions to the Veteran that he undergo a program of weight loss and conditioning to improve the pain he reports in his knees.  

A July 2013 report notes the Veteran was deconditioned, weighed about 340 pounds, and the examiner stated he discussed with the Veteran the importance of staying healthy and maintaining a healthy body weight.  The examiner diagnosed the Veteran with bilateral knee osteoarthritis.  The examiner stated he felt that the Veteran's bilateral knee condition was the result of the Veteran's reports of an accident that he suffered in service, and the condition was compounded by his weight.

A June 2014 report notes an MRI report of the left knee which showed "significant adaptive changes of the patellofemoral articulation."  The MRI appeared within normal limits.  The Veteran was diagnosed with left patellofemoral chondromalacia.  The examiner noted that the Veteran was deconditioned and morbidly obese for his young age, and he suggested to the Veteran to undergo better conditioning and weight loss with involvement in physical therapy for a quad exercise program.  A July 2014 report notes the Veteran's complaint of tenderness in the left knee.  The examiner noted the Veteran was "still quite deconditioned" and looking forward to physical therapy.  He was diagnosed with left patellofemoral chondromalacia.  The examiner noted that the Veteran was counseled with respect to weight loss and the importance of maintaining a healthy weight for his height and age.

An October 2014 report notes the Veteran's complaints of bilateral knee tenderness.  He was diagnosed with synovitis of the bilateral knees.  The examiner stated the Veteran will continue with his rehabilitative efforts and continue with attempts at weight loss.  The examiner stated the Veteran "certainly would benefit from reducing what he is carrying to perhaps put off early reconstructive efforts for his knees."

A June 2015 report noted the Veteran's pending claim for VA benefits for his knees and stated that the Veteran forwarded his claim to the examiner.  The examiner also noted the Veteran's contention that a parachute jump in service has continued to be the source of his disabling bilateral knee "discomfort."  The private examiner stated that the Veteran's knee examination was "quite cursory," adding that the Veteran was able to ambulate without assisted devices or gross antalgic limp.  The private examiner stated that he had discussions in the past with the Veteran concerning his weight.  He stated that should the Veteran get his body weight "under some degree of control and bring it back to more acceptable limit" than the examiner stated he anticipates the Veteran will experience pain relief.  

In March 2013, the Veteran was afforded a VA compensation examination for his knees.  He was diagnosed with mild arthritic changes in both knees, with a date of diagnosis of 2009.  During the examination, the Veteran stated he injured his knee in 2000 following a parachute jump.  He stated he received medical treatment that consisted of Motrin and light duty, but he was not hospitalized.  He reported doing building construction following active duty and denied any injuries to his knees while working construction.  He denied having any outdoor activities or hobbies.  He stated he experiences redness, swelling, popping and locking in both knees every day.  

The VA examiner opined that the Veteran's mild degenerative changes of the knees were "clearly" not due to his complaints of knee pain in service but rather had their onset in 2009.  In support of this conclusion, the examiner pointed to the lack of evidence in service treatment records regarding any specific bilateral knee pathology and diagnoses in 2009 and 2012 showing the Veteran had mild degenerative changes in his knees.

In May 2014, a VA examiner was asked to provide a more thorough opinion on the etiology of the Veteran's bilateral knee conditions.  Following a review of the Veteran's claims file, the examiner concluded it was less likely than not that the Veteran's mild degenerative changes were due to any event while in service.  In support of this conclusion, the examiner stated that x-rays taken in September 2003, one and one-half years after leaving service, were normal, without sign of degenerative changes.  Mild degenerative changes were noted first in x-rays taken in 2009, seven years after leaving service.  The examiner stated it was less likely than not that the Veteran's one reported parachute fall accident contributed to the mild degenerative changes noted eight years later.  Further, it was less likely than not that the other complaints of knee pain contributed to the arthritis given the Veteran's normal x-ray report in 2003.  

The VA examiner also addressed the favorable July 2013 opinion made by a private orthopedic specialist in the Veteran's record.  The VA examiner stated there was no foundation expressed for that specialist's opinion and no medical basis to explain the connection between the Veteran's current bilateral knee condition and service.  The VA examiner stated it was less likely than not that an isolated knee injury that did not require follow-up would contribute to degenerative changes, considering that degenerative changes are commonly found in the general population.

After a review of the conflicting medical opinions in this case, the Board finds that the May 2014 VA examiner's opinion is the most probative and persuasive medical evidence in this case.  This opinion was provided following examination of the Veteran and a review of the claims file.  The May 2014 VA examiner considered the Veteran's history of in-service knee symptomatology and beliefs that his bilateral knee condition was the result of an in-service parachute fall.  The examiner also considered evidence in the medical record that was favorable to the Veteran's claim, particularly, the July 2013 private examiner's opinion.  As a result, the examiner was able to fully address the salient question as to the origin of the Veteran's current bilateral knee condition and its relationship to military service.  Monzingo v. Shinseki, 26 Vet. App. 97 (2012).  This is particularly important, in the Board's judgment, as the VA examiner's references and specificity make for a more persuasive rationale.

Careful consideration has also been given to the opinion of the July 2013 opinion provided by the private orthopedic examiner as to the nature and etiology of the Veteran's knee disorders.  The Board is cognizant that the private doctor clearly had evaluated the Veteran over the years and thus was well aware of his condition and the medical treatment for it.  However, the July 2013 statement did not provide any rationale explaining how the doctor arrived at this conclusion.  The doctor did not explain what evidence in the Veterans' treatment record supported his conclusion and did not reference any clinical data or other evidence as rationale for his opinion.  As such, the July 2013 private orthopedic doctor's conclusory opinion is afforded less probative weight than the May 2014 VA examiner's opinion.  See Bloom v. West, 12 Vet. App. 185 (1999).  The Board observes that such general statements regarding the etiology of the Veteran's right knee disorder do not have enough probative value to suggest a specific link between the currently diagnosed osteoarthritis and service.  The private doctor's opinion is further weakened as there is no indication that the doctor reviewed any other relevant evidence in the claims file in formulating his opinion.

Therefore, after weighing all the evidence, the Board finds greater probative value in the May 2014 VA opinion.  This negative nexus opinion is sufficient to satisfy the statutory requirements of producing an adequate statement of reasons and bases where the expert has fairly considered material evidence which appears to support the Veteran's position.  Wray v. Brown, 7 Vet. App. 488, at 492-93 (1995).  The private medical opinion is entitled to less probative weight in the face of the remaining evidentiary record.

The Board finds that service connection for the Veteran's bilateral knee disabilities are not warranted on either a direct or presumptive basis.  The preponderance of the evidence weighs against a finding that the Veteran's current knee conditions arose during active service.  There is also no evidence revealing arthritis of the knees during the one-year presumptive period following his discharge from active duty.  As noted above, a September 2003 VA x-ray report did not reveal that the Veteran had arthritis in either of his knees.

Since degenerative arthritis is a chronic condition, a nexus to service may be shown by chronicity at the time or continuity of symptomatology.  38 C.F.R. § 3.303.  However, the Veteran's service treatment records do not establish a combination of manifestations sufficient to identify the disease entity of arthritis.  There is no diagnosis of arthritis during service.  In addition, the probative evidence of record does not establish continuity of symptomatology for degenerative arthritis in lieu of medical nexus.  

The Board has not overlooked statements from the Veteran or his family members concerning the Veteran's knee problems.  The Board acknowledges the Veteran's belief that his current bilateral knee condition is related to his military service.  The Veteran is competent to provide testimony concerning factual matters of which he has first-hand knowledge (i.e., experiencing symptoms either in service or after service).  See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007); Washington v. Nicholson, 19 Vet. App. 362 (2005).  However, as a layperson without the appropriate medical training and expertise, neither the Veteran nor members of his family are competent to provide a probative opinion on a medical matter, such as an etiological relationship between any current disability and military service.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  As such, these statements are afforded little probative weight.

In sum, the Board finds that the preponderance of the evidence is against the Veteran's claims seeking service connection for bilateral knee conditions.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claims, that doctrine is not applicable.  See 38 U.S.C.A § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

New and material evidence having been submitted, the claim for entitlement to service connection for a back condition is reopened. 

New and material evidence having been submitted, the claim for entitlement to service connection for a right knee condition is reopened. 

New and material evidence having been submitted, the claim for entitlement to service connection for a left knee condition is reopened. 

Entitlement to service connection for a right knee condition is denied.

Entitlement to service connection for a left knee condition is denied.


REMAND

Additional development is needed before the Board can adjudicate the Veteran's remaining claim.  The Veteran maintains that he suffers from a low back disability that is related to an in-service parachute jump.

A review of the Veteran's service treatment records do not show that he was diagnosed with any back condition during active service.  His October 1998 enlistment examination report reflects the Veteran had normal clinical findings for his spine and other musculoskeletal, and no back condition was noted upon entry into service.  In his October 2001 expiration-term of service (ETS) Report of Medical History, the Veteran checked "yes" to a question asking whether he had a history of recurrent back pain or any back injury.  An October 2001 Report of Medical Assessment notes the Veteran's reports of back pain since November 2000.  His November 2001 pre-discharge VA examination notes the Veteran's complaints of a history of constant back pain.

Post-service private and VA treatment records reflect that the Veteran was seen on several occasions with complaints of low back pain.  An October 2003 VA history and physical notes the Veteran underwent an x-ray of the thoracolumbar spine in September which was reported as normal.  A July 2009 VA physical therapy consult notes x-rays of the Veteran's back was also normal.  An MRI (magnetic resonance imaging) study in November 2009 was interpreted as showing right-sided disc herniation at T7-T8 and left-sided disc herniation at T6-T7.  A February 2010 private treatment record noted the Veteran's subjective complaint of back pain, however no diagnosis or objective clinical findings were reported.  A February 2013 VA treatment record notes the Veteran's lumbar spine x-ray showed mild narrowing of the disc at L5-S1.  A February 2014 VA administrative note reflects the Veteran's diagnosis of status post L5-S1 microdiscectomy from September 2013 with new left-sided radiculitis. 

In April 2014, the Veteran was afforded a VA examination for his claimed back condition.  He was diagnosed with degenerative disc disease of the spine and intervertebral disc syndrome with underlying osteoarthritis of the thoracolumbar spine.  The examiner noted the Veteran's MOS of airborne infantry and his reports of landing against a tree during service during a hard parachute jump which propelled him onto his back.  The examiner concluded it was less likely than not that the Veteran's diagnosed back condition was related to any event or activity that occurred while on active duty service.  Rather, the examiner stated the Veteran's current back problems were likely related to late-onset injuries due to factors such as physically demanding work in construction and law enforcement that required repetitive lifting, carrying, running and jumping.  

However, the April 2014 VA examiner's opinion is not adequate to adjudicate the Veteran's claim.  The examiner appears to have based the conclusion regarding the etiology of the Veteran's back condition exclusively on a lack of documentation showing the Veteran injured his back during active duty service.  However, the Veteran stated that he has been experiencing back pain ever since active service, which is supported by the Veteran's reports in his October 2001 Report of Medical History.  Further, the Veteran's service treatment records show that he sought treatment for knee pain following a parachute landing.

An opinion based on the absence of treatment records without consideration of a veteran's competent reports is inadequate.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).  Thus, a new VA examination and opinion is necessary in order to take into account the Veteran's lay statements of service incurrence and continuity since service when determining the etiology of his current back condition.

Since the claims file is being returned it should be updated to include any outstanding VA treatment records.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA treatment records and associate those documents with the Veteran's claims file.

2.  Then schedule the Veteran for an appropriate VA examination to determine the nature and likely etiology regarding his low back condition.  The examiner should review the claims file and conduct all appropriate tests and studies.  After a review of the Veteran's claims file, the examiner is asked to address the following questions:

Is it at least as likely as not (i.e., probability of 50 percent or greater) that the Veteran's diagnosed low back condition had its onset in service or is etiologically related to the Veteran's active duty service?

A full rationale is to be provided for all stated medical opinions.  The opinion should include a discussion of the Veteran's lay reports of back pain since active duty service.  If the examiner concludes that the requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why this opinion would be speculative and what, if any, additional evidence would permit such an opinion to be made.

3.  Then re-adjudicate the Veteran's claims.  If any benefit remains denied, issue an appropriate Supplemental Statement of the Case (SSOC), and give the Veteran and his representative an appropriate opportunity to respond.  The case should then be returned to the Board, if otherwise in order, for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


